In an action to recover damages for wrongful death, defendants appeal from an order of the Supreme Court, Rockland County, entered February 8, 1966, which (1) granted plaintiff’s motion to set aside a jury verdict in defendants’ favor and (2) ordered a new trial. Order reversed, with costs; plaintiff’s motion denied; verdict for defendants reinstated; and judgment directed to be entered accordingly, in favor of defendants. A jury verdict in favor of á defendant should not be set aside unless it is clear from the record that the jury could not have reached its conclusion on any fair interpretation of the evidence (Kalin v. Robert Catino, Inc., 20 A D 2d 549; Pertofsky v. Drucks, 16 A D 2d 690). In our opinion there was ample evidence upon which the jury could find in favor of defendants. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.